DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9, 11-17, 20, 21, and 23-40 are allowed and are re-numbered as claims 1-7, 12-28, 8-11, and 29-34, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 27, wherein the group-common DCI message includes information identifying a time at which at least one communication parameter becomes effective; and
communicating with at least one of the plurality of UEs using a different communication parameter, different from the at least one communication parameter, after transmitting the group-common DCI message to the plurality of UEs and before the at least one communication parameter becomes effective; and
as recited in claim 11 and similarly recited in claim 29, wherein the group-common DCI message indicates a time at which at least one communication parameter, of the plurality of communication parameters, becomes effective; and
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/09/2021